Citation Nr: 1745385	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-14 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to increased evaluations for posttraumatic stress disorder (PTSD) and major depressive disorder, initially rated as 30 percent disabling from May 23, 2008 until December 8, 2009, and then rated as 50 percent disabling from December 9, 2009 until April 19, 2010, and then rated as 70 percent disabling from April 20, 2010 until July 27, 2016, and as 100 percent disabling from July 28, 2016 and thereafter.

2.  Entitlement to an effective date prior to April 20, 2010, for the grant of a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In February 2016, the Board remanded this matter for further development.

In an August 2016 rating decision, the Veteran's evaluation for PTSD and major depressive disorder was increased to 100 percent, effective July 28, 2016, and he was granted TDIU back to April 20, 2010.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of the hearing is associated with the record on appeal.


FINDINGS OF FACT

1.  From May 23, 2008, the effective date of service connection to July 27, 2016, the Veteran's PTSD and major depressive disorder disability has been manifested by occupational and social impairment with deficiencies in most of the areas, of work, school, family relations, judgment, thinking, and mood.

2.  The Veteran's service-connected disabilities meet the percentage requirements for a schedular TDIU and preclude him from securing and following substantially gainful employment consistent with his work and education background as of May 23, 2008.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, and no higher, for PTSD and major depressive disorder are met since the effective date of service connection on May 23, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.125, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met as of May 23, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Initial Rating for PTSD and Major Depressive Disorder

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  In the case of an initial rating, the period for consideration is that beginning with the effective date of service connection.  See Fendersion v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD and major depressive disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, to include PTSD and major depressive disorder, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

A GAF score from 41 to 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging between 71 and 80 reflect that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and there is no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.  

Evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability rating is warranted, the analysis requires considering "not only the presence of certain symptoms [,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a). 

When evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  In evaluating the level of disability, it is also necessary to evaluate such from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

Here, the Veteran's PTSD and major depressive disorder has been rated 30 percent disabling from May 23, 2008 to December 29, 2009, 50 percent disabling from December 9, 2009 to April 19, 2010, 70 percent disabling from April 20, 2010 to July 27, 2016, and 100 percent disabling from July 28, 2016 thereafter.

The Veteran asserts that he is entitled to a 70 percent rating from the date of service connection for PTSD and major depressive disorder, from May 23, 2008.  See July 2017 Informal Hearing Presentation.  

The evidence is at the very least in equipoise as to whether the level of impairment shown from the beginning of the appeal period is commensurate with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, warranting a 70 percent rating.

Clinicians and examiners have assigned the Veteran GAF scores that ranged from 38, indicative of major occupational and social impairment and an inability to work, to 65, commensurate with mild impairment.  See, e.g., April 2013 VA Examination Report (noting GAF score of 50); August 2012 VA Treatment Record (noting GAF score of 65); April 2012 VA Treatment Record (noting GAF score of 50); November 2011 VA Treatment Record (noting GAF score of 65); January 2011 VA Contract Examination Report (noting GAF score of 50 for depression and 55 for PTSD); May 2010 VA Treatment Record (noting GAF score of 43 for PTSD); December 2009 VA Treatment Record (noting GAF score of 42 for PTSD); November 2009 VA Examination Report (noting GAF score of 60); August 2009 VA Treatment Record (noting GAF score of 38).  

The primary consideration is the overall level of impairment, as due to any symptoms.  In Vazquez-Claudio, the Federal Circuit held that the deficiencies that would warrant a 70 percent rating must be due to symptoms that are the equivalent in severity to those listed as examples in the 70 percent criteria.  Such symptoms or their equivalent have been demonstrated in this case.  Indeed, the record shows that, during the appeal period, the Veteran experienced suicidal ideation, obsessional rituals, constant depression, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.    

VA treatment records during the appeal period mention symptoms of hypervigilance, exaggerated startle response, sleep disturbances, anxiety, flashbacks, intrusive thoughts, nightmares, anger, irritability, depression, suicidal ideation, inability to concentrate, short term memory problems, social isolation, and problems with relationships.  See generally May 2008 through July 2016 VA treatment records.  

During the November 2009 VA examination, the Veteran reported depression, dysphoric mood, crying spells, irritability, insomnia, and occasional suicidal ideation.  The Veteran reported a suicide attempt in 2003.  The VA examiner opined that the Veteran's symptoms were moderately severe.  The VA examiner noted that the Veteran reported losing jobs due to his temper and that he has been divorced 5 times after becoming fed up with his marriages.  The Veteran described his relationship with his children as difficult.  The Veteran reported rarely leaving home, with no involvement in any community activities.  The Veteran reported that he has been engaged in fights in the past.  The VA examiner noted that the Veteran had significant problems with his occupation and his relationships, had no real friends, no real activities, and a significant problem with depression.  The VA examiner noted that the Veteran had no impairment of thought processes or communication, no delusions, and no hallucinations.  The VA examiner noted no impairment of impulse control, no memory loss, and no obsessive behavior.  The VA examiner noted vigilance, anxiety, exaggerated startle response, and irritability and temper management problems.  The VA examiner noted that the Veteran does not have problems driving or going to the shopping center, and does not have problems with activities of daily living such as cooking, cleaning, doing the laundry, bathing, and feeding himself.  The VA examiner noted the Veteran's depressed mood, crying spells, occasional suicidal thoughts, persistent low mood, persistent anxiety, exaggerated startle response, irritability, and nightmares.  The VA examiner opined that the Veteran demonstrated deficiencies in most areas of work, family relations, mood, thinking, and judgment.

A June 2010 letter from Veteran's VA doctors indicated that although the Veteran had shown some improvement from treatment, he had not improved significantly enough to return to work and should be considered totally disabled.

The January 2011 VA contract examiner noted the Veteran's symptoms of nightmares, hypervigilance, depressed and irritable mood, low energy, concentration, and appetite, and social isolation.  The Veteran reported past thoughts of harm toward others and a physical fight in the early 2000s.  He denied any thoughts of harm since that time toward others.  The Veteran reported occasional thoughts of harm towards himself, but denied plan or intent.  The VA examiner opined that the Veteran's symptoms were moderate.  The VA examiner noted disturbance of motivation and mood, with depressed, irritable, and mildly agitated mood and affect.  The VA examiner noted no history of delusions or hallucinations and no obsessive-compulsive behavior.  The VA examiner noted the Veteran's thought processes were appropriate, and his judgment was impaired with significant social isolation.  Memory was normal.  Suicidal and homicidal ideation was absent.  The VA examiner noted that the Veteran is intermittently unable to perform activities of daily living (but can provide self-care) because of social isolation.  The VA examiner opined that the Veteran's psychiatric disabilities cause occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  The VA examiner noted suicidal ideation, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and significant social isolation and irritability.  

The January 2012 VA examiner noted anxiety, intrusive thoughts, vigilance, avoidance, anxiety, persistent low mood, anhedonia, and passive suicidal thoughts.
The VA examiner opined that the Veteran's psychiatric disabilities were moderately severe.  The VA examiner opined that the Veteran's disabilities resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The VA examiner explained that the Veteran experiences difficulties with employment and relationships, and has an overall gloomy outlook and low motivation.  The Veteran reported that he had no friends and stayed home most of the time, seeing his children about once a year.  The Veteran had been divorced 5 times and lived with his wife.  The VA examiner noted depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideation.  The VA examiner noted that the Veteran was capable of routine self-care, but was very isolative, rarely left home, and avoided crowds and recreational activities.

In a January 2013 letter, the Veteran's VA psychologist reported that the Veteran's life has been significantly impacted by his psychiatric conditions, noting the Veteran had trouble with employment and was unable to work.  The VA psychologist also noted that the Veteran had been through five divorces and was emotionally distant and numb in his relationships.

The April 2013 VA examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, obsessional rituals which interfere with routine activities, and unprovoked irritability without violence.  While the Veteran reported suicidal ideation, he denied urge, plan, or intent, and indicated good relationships with his treating psychiatrist and counselors who he would contact if he experienced any risk of suicidal behavior.  The VA examiner opined that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.

The July 28, 2016 VA examiner noted the Veteran experienced symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, such as unprovoked irritability with periods of violence, anhedonia, psychomotor retardation, fatigue, feelings of worthlessness, hopelessness, and helplessness, reduced motivation, hypersomnia, and forgetfulness.  The VA examiner noted the Veteran was adequately groomed and dressed, that his mood was dysthymic, that his affect was congruent, that his thought processes and content were normal, that his insight was intact, and that his judgment was poor due to ongoing issues with impulse control.  The Veteran had passive suicidal ideation without plan or intent.  The VA examiner noted that the Veteran had trouble with driving, avoided crowds and interactions with the public, had a history of physical violence, had been fired from jobs, had been married 6 times and was currently in the process of obtaining a divorce from his sixth wife, and was socially isolated.  The VA examiner opined the Veteran's psychiatric conditions resulted in total occupational and social impairment.

The Veteran's VA examinations, VA treatment records, and SSA records show that the Veteran experienced suicidal ideation, depression, obsessional rituals, difficulty in adapting to stressful circumstances, including a work or work-like setting, and inability to establish and maintain effective relationships.  The Veteran's psychiatric disability resulted in occupational impairments, as his temper, irritability, and inability to get along with others led to termination in numerous jobs.  The Veteran reported limited contact with family members, had been divorced five times, and was in the process of going through a sixth divorce at the time of the last VA examination.  The Veteran reported that he had no friends, did not engage in activities, and avoided interactions.  VA examiners noted that the Veteran had impaired judgment, depressed mood, and persistent anxiety.

The Board notes that the July 2016 VA examiner reviewed the Veteran's claims file and opined that the severity of the Veteran's symptoms had remained "largely unchanged" since May 23, 2008.  While the July 2016 VA examiner noted that the severity of the Veteran's symptoms had remained largely unchanged, and that the Veteran was experiencing total occupational and social impairment at the time of the July 2016 VA examination, the July 2016 VA examiner also opined that the Veteran has continuously exhibited psychiatric symptoms that have caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  Such an opinion is in accord with the findings of the VA examiners during such appeal period.

Based on review of the various VA examinations, VA treatment records, VA letters and SSA records, and the Veteran's testimony and statements, the Board finds the Veteran's service-connected psychiatric disabilities have caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, from the beginning of the appeal period to July 27, 2016.  Therefore, from the effective date of service connection to July 27, 2016, the Veteran's level of impairment more nearly approximates the 70 percent rating criteria.  The Board notes that the Veteran requests a 70 percent evaluation for that time period.  See July 2017 Informal Hearing Presentation.

The Veteran does not meet the requirements for a rating in excess of 70 percent for PTSD and major depressive disorder prior to July 28, 2016.  A rating higher than 70 percent requires total social and occupational impairment.  The Veteran was married during the appeal period, although he was going through a divorce in July 2016, and was able to maintain things around his home.  VA examiners noted that the Veteran did not have gross impairment in his thought processes or communication.  The record does not show evidence like hallucinations or delusions.  The record does not show evidence like disorientation to time or place.  While suicidal ideation is noted, the Veteran reported that he did not have suicidal plans and trusted his treating physicians.  Memory loss is noted, but involves short term memory loss such as directions, and not the kind of memory loss contemplated by a higher rating, such as forgetting your own name.  While the Veteran experienced issues with driving, and with crowds, he was generally able to perform activities of daily living and his dress and grooming was noted to be appropriate in VA examinations and treatment records.  

The Board finds that the Veteran's PTSD and major depressive disorder symptomatology did not result in total occupational and social impairment prior to July 28, 2016, as he was able to maintain some family relations and engage in daily living.  

In sum, the evidence supports an initial evaluation of 70 percent, and no higher, for the Veteran's PTSD and major depressive disorder disability as of May 23, 2008.  


Entitlement to an earlier date for TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is currently assigned TDIU from April 20, 2010.  In the July 2017 IHP, the Veteran asserts entitlement to TDIU from May 23, 2008, the date of service connection for PTSD and major depressive disorder.

The Veteran meets the minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis for the entire appeal period.  As of May 23, 2008, as awarded above, the Veteran was service connected for PTSD and major depressive disorder, rated 70 percent disabling, tinnitus, rated 10 percent disabling, and left ear hearing loss, rated noncompensable.  The Veteran's service-connected disabilities therefore have a combined rating of 70 percent or more, with a single disability rated at 40 percent or more.

The remaining question is whether the Veteran was unable to secure and follow a substantially gainful occupation because of his service-connected disabilities prior to April 20, 2010. 

Historically, the Veteran worked as a patrol officer, security guard, and in sales.  See November 2009 VA Examination Report; July 2010 TDIU Application; March 2010 SSA Disability Report.

In a March 2009 statement, the Veteran reported that he has been unable to maintain employment, and terminated several times, because of his psychiatric conditions.  The Veteran has reported that he was fired from 9 of his last 10 jobs due to his temper and inability to get along with others.  See July 2016 VA Examination Report.  The Veteran testified that he was fired from his last job in November 2007 because he was unable to get along with others.  See November 2015 Board Hearing Tr., p. 14.  Specifically, he reports that he lost that job due to his temper.  See November 2009 VA Examination Report.  A January 2011 VA contract examiner noted that the Veteran was previously employed as a car salesman, has not worked for 3.5 years, and was fired because he got into an argument with the owner.  The January 2011 VA contract examiner opined that the Veteran had significant problems at work due to his irritability from PTSD.  In a June 2010 letter, the Veteran's VA doctors indicated that the Veteran had not improved significantly enough to return to work and should be considered totally disabled due to his PTSD.

As to his physical limitations, a January 2011 VA contract examiner noted that the Veteran's service-connected tinnitus and left ear hearing loss disabilities impact his employment opportunities in that he is unable to routinely participate in conversations and unable to hear to communicate using the telephone.  

Given the Veteran's combined psychiatric and physical limitations, and background employment experience, the Board finds the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and maintaining gainful employment since the beginning of the entire appeal period.

Reviewing the evidence as a whole, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation consistent with his educational background and employment history as of May 23, 2008.  Therefore, entitlement to an earlier TDIU is granted, effective May 23, 2008.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

An initial rating of 70 percent, and no higher, for PTSD and major depressive disorder is granted from the beginning of the appeal period, from May 23, 2008, to July 27, 2016.

An earlier TDIU is granted, effective May 23, 2008.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


